                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                          : CRIMINAL NO. 3:18CR200(JCH)

                     vs.                           :

 LEONID POLLAK                                     : December 28, 2018

                           MOTION TO MODIFY RELEASE CONDITIONS

       Leonid Pollak, the Defendant, files the following motion, respectfully requesting to modify

conditions of his release.

       On September 20, 2018, Mr. Pollak first appeared in federal court before the Honorable

Magistrate Judge Robert M. Spector, in connection with an indictment alleging six counts of wire

fraud, and two counts of illegal monetary transactions. Two business days later, on September 24,

2018, Mr. Pollak was released on bond, subject to certain conditions, including that he remain on

home confinement. Jury selection is scheduled for February 4, 2019.

       Mr. Pollak is respectfully requesting that the Court allow him to travel to Brooklyn, New

York, on Saturday, January 5, 2019, to visit his mother for the holiday season. Mr. Pollak’s mother

is 93 years of age, blind, and relies on the services of a caregiver. Prior to the commencement of this

matter, Mr. Pollak visited his mother twice per month. If allowed, Mr. Pollak’s will drive to Brooklyn,

with his family, departing directly from temple service, and return home no later than 8:00 PM. He

will also provide his supervision officer with the details of his travel.

       To date, Mr. Pollak has been in compliance with his release obligations. Neither Assistant

United States Attorney Christopher W. Schmeisser, nor Senior United States Probation Officer Nicole

A. Owens, oppose the Defendant’s request.
                                             Respectfully submitted,

                                             THE DEFENDANT,
                                             Leonid Pollak

                                             OFFICE OF THE FEDERAL DEFENDER


Dated: December 28, 2018                     /s/ Tracy Hayes
                                             Tracy Hayes
                                             Assistant Federal Defender
                                             265 Church Street, Suite 702
                                             New Haven, CT 06510
                                             Phone: (203) 498-4200
                                             Bar No.: phv06527
                                             Email: tracy_hayes@fd.org


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 28, 2018, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

                                                      s/ Tracy Hayes
                                                      Tracy Hayes




                                                  2
